DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first image processing component”, “second image processing component”, and “access arbitrator” in claims 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the basis of the first priority" in Line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a basis of the first priority.  Examiner suggests amending to “a basis of the first priority”.
Claims 2-8 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 10 recites the limitation "the basis of the first priority" in Line 7.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a basis of the first priority.  Examiner suggests amending to “a basis of the first priority”.
Claims 11-14 depend on claim 10 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 13 -15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanagihara et al. (US 2019/0258259).
With regards to claim 1, Yanagihara et al. discloses a method comprising: 
Para. 0046 lines 1-8, "priority" "recognizing…side camera"); 
applying a second priority to a second data processing function performed by a second data processing component in the vehicle, wherein the second priority is lower than the first priority (Para. 0046 lines 1-8, "priority" "recognizing…front camera"); and 
applying, on the basis of the first priority, upon a data capture device in the vehicle, a first setting that is matched to the first data processing function (Para. 0046 lines 8-14, "photograph at shorter intervals").
With regards to claim 9, Yanagihara et al. discloses a method comprising: 
providing a camera in a vehicle (Para. 0032 lines 7-9, 0033 lines 1-13, "cameras"); 
providing, in the vehicle, a first image processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor") configured to perform a first image processing function (Para. 0046 lines 1-8, "recognizing…front camera"); 
granting to the first image processing component, access to the camera (Para. 0046 lines 1-8, "uses"); 
applying by the first image processing component, upon the camera, a first camera setting that is matched to the first image processing function (Para. 0046 lines 8-14, "photograph” “intervals"); and 
performing the first image processing function upon a video feed of the camera (Para. 0046 lines 5-14, "recognition process").
With regards to claim 10, Yanagihara et al. discloses the method of claim 9, further comprising: providing, in the vehicle, a second image processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor") configured to execute a second image Para. 0046 lines 1-8, "priority" "recognizing…side camera"); applying a second priority to the first image processing function, wherein the second priority is lower than the first priority (Para. 0046 lines 1-8, "priority" "recognizing…front camera", where recognizing image information acquired by the side camera has higher priority); and applying, on the basis of the first priority, upon the camera, a second camera setting that is matched to the second image processing function (Para. 0046 lines 8-14, "photograph at shorter intervals").
With regards to claim 13, Yanagihara et al. discloses the method of claim 10, wherein the first camera setting is one of an exposure setting, a frame rate setting, a white balance setting, a lens setting, or a resolution setting (Para. 0046 lines 8-14, "intervals", where the camera setting is a frame rate setting).
With regards to claim 14, Yanagihara et al. discloses the method of claim 13, wherein a first latency parameter is applicable to the first image processing function executed by the first image processing component during processing of the video feed and wherein the frame rate setting of the camera is based on a time- sharing protocol where the first image processing component and the second image processing component share a camera setting resource to apply the first camera setting and the second camera setting (Para. 0046 lines 8-14, "intervals", where the photograph intervals is considered the latency parameter).
With regards to claim 15, Yanagihara et al. discloses a system installed in a vehicle, the system comprising: 
a camera (Para. 0032 lines 7-9, 0033 lines 1-13, "cameras"); 
a first image processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor") configured to perform a first image processing function upon a video feed Para. 0046 lines 1-8 and 10-14, "recognition process…side camera"); 
a second image processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor") configured to perform a second image processing function upon the video feed of the camera (Para. 0046 lines 1-8 and 10-14, "recognition process…front camera"); and 
an access arbitrator (Para. 0032 lines 7-9, 0035 lines 1-5, "processor") that grants to one of the second image processing component or the first image processing component, access to the camera for applying a camera setting upon the camera (Para. 0046 lines 8-14, "photograph at shorter intervals").
With regards to claim 17, Yanagihara et al. discloses the system of claim 15, wherein at least a portion of the access arbitrator is provided in one of the camera, the first image processing component, the second image processing component, or in one of a controller device (Para. 0032 lines 7-9, 0035 lines 1-5, "processor", where the access arbitrator is provided in the first/second image processing component).
With regards to claim 18, Yanagihara et al. discloses the system of claim 15, wherein the camera setting is one of an exposure setting, a frame rate setting, a white balance setting, a lens setting, or a resolution setting (Para. 0046 lines 8-14, "photograph at shorter intervals", where the camera setting is a frame rate setting).
With regards to claim 19, Yanagihara et al. discloses the system of claim 18, wherein a first latency parameter is applicable to the first image processing function executed by the first image processing component during processing of the video feed and wherein the frame rate setting of the camera is based at least in part on the first latency parameter (Para. 0046 lines 8-14, "intervals", where the photograph intervals is considered the latency parameter and the frame rate is set based on the intervals
With regards to claim 20, Yanagihara et al. discloses the system of claim 15, wherein the access arbitrator grants access to the camera based on a first priority associated with the first image processing component and a second priority associated with the second image processing component (Para. 0046 lines 1-8, "priority" “uses”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara et al. (US2019/0258259) in view of Kato et al. (US 2021/0403015).
With regards to claim 2, Yanagihara et al. discloses the method of claim 1, wherein the data capture device is a camera, wherein the first data processing function is a first image processing function and wherein, based on the first priority, the first data processing component is provided camera control for applying a first camera setting upon the camera (Para. 0032 lines 7-9, 0035 lines 1-5, 0046 lines 1-14, "processor" "camera" "recognizing" "photograph at shorter intervals"). 
Yanagihara et al. does not explicitly teach wherein the first data processing component is one of a first system-on-a-chip (SoC) or a first application specific integrated circuit (ASIC), instead, Yanagihara et al. teaches a processor to be the first data processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor").
However, Kato et al. discloses the concept of an ASIC as a data processing component that controls the cameras and performing image processing functions (Para. 0088 lines 1-3, 0090 lines 1-10, 0215 lines 1-4, 0216 lines 1-4, 0218 lines 1-6 and 23- 25, 0244 lines 1-6, 0246 lines 1-7, “ASIC” “control”).  While Yanagihara et al. discloses the first processing component as a processor providing camera control and performing image processing functions, Kato et al. teaches the first processing component as an ASIC for the same purpose of providing camera control and performing image processing functions.  In both cases, a processing component in a vehicle provides camera control and performs image processing functions.
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yanagihara et al. to replace the first processing component as a processor with the first processing component as an ASIC as taught by Kato et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to control the cameras and perform image processing functions.
With regards to claim 3, the combination of Yanagihara et al. and Kato et al. discloses the method of claim 2, wherein the first camera setting is one of an exposure setting, a frame rate setting, a white balance setting, a lens setting, or a resolution setting (Yanagihara et al.: Para. 0046 lines 8-14, "photograph at shorter intervals").
With regards to claim 16, Yanagihara et al. discloses the system of claim 15. 
Yanagihara et al. does not explicitly teach wherein the first data processing component is one of a first system-on-a-chip (SoC) or a first application specific integrated circuit (ASIC) and the second image processing component is one of a second SoC or a second ASIC, instead, Yanagihara et al. teaches a processor to be the first data processing component and the second image processing component (Para. 0032 lines 7-9, 0035 lines 1-5, "processor").
However, Kato et al. discloses the concept of ASICs as data processing components that control the cameras and perform image processing functions (Para. 0088 lines 1-3, 0090 lines 1-10, 0215 lines 1-4, 0216 lines 1-4, 0218 lines 1-6 and 23- 25, 0244 lines 1-6, 0246 lines 1-7, 0259 lines 1-4, Fig. 2 elements 40a, 40b, 40c, 40d, “ASIC” “control”).  While Yanagihara et al. discloses the first and second processing component as a processor providing camera control and performing image processing functions, Kato et al. teaches a first and second processing component as a first and second ASIC for the same purpose of providing camera control and performing image processing functions.  In both cases, a processing component in a vehicle provides camera control and performs image processing functions.
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yanagihara et al. to replace the first and second processing component as a processor with the first and second processing component as a first and second ASIC as taught by Kato et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to still control the cameras and perform image processing functions.
Allowable Subject Matter
Claims 4-8, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the combination of Yanagihara et al. and Kato et al. discloses the first and second data processing function as a first and second image processing function, wherein the first and second data processing component is a first and second ASIC, and applying a first and second setting that is matched to the first and second data processing function.  However, there is no mention or indication that the second camera setting that is matched to the second data processing function is applied when the first ASIC relinquishes control.
With regards to claims 5-7, they are dependent on claim 4.
With regards to claim 8, Yanagihara et al. discloses applying a first and second priority to a first and second processing function, respectively, however, there is no mention that the first priority is based on at least a safety criterion that is applicable to an occupant of the vehicle and that the second priority is based on at least a regulatory criterion that is applicable to the vehicle.
With regards to claim 11, Yanagihara et al. discloses applying a second camera setting on the camera, however, there is no mention of withdrawing grant of access to the camera by the first image processing component, granting to the second image processing component, access to the camera, and then applying a second camera setting that is matched to the second image processing function.
With regards to claim 12, it is dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662